Citation Nr: 0910418	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  02-08 801	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spinal cord injury.

2.  Entitlement to service connection for residuals of a left 
hip injury.

3.  Entitlement to service connection for residuals of a 
bilateral knee injury.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.

5.  Entitlement to service connection for residuals of a 
right elbow injury.

6.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, A.D., and G.M.


INTRODUCTION


The veteran had active service from June 1974 to November 
1974.  He also had verified and unverified active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
with the Michigan Army National Guard (ANG) between 1983 and 
1993.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In August 2004, the veteran testified at a Travel Board 
hearing in Detroit, Michigan before a Veterans Law Judge who 
is no longer with the Board.  A transcript of the hearing is 
currently of record.  In November 2008, the veteran testified 
at a Travel Board hearing in Detroit, Michigan before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is currently of record.

The case was previously before the Board in January 2005 and 
April 2008, at which time it was remanded for due process 
considerations and additional development.  The case has been 
returned to the Board for appellate consideration.




ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In accordance with the terms of the settlement agreement 
between the parties in the case of Paralyzed Veterans of 
America v. Brown, U.S. Court of Appeals for the Federal 
Circuit, Docket No. 97-7007 (April 2, 1997), VA agreed to, 
upon request, provide Paralyzed Veterans of America (PVA) 
with a claims file, following a Travel Board hearing, for 
further review, prior to issuance of a decision.  Although 
specifically requested by PVA in VA Form 21-4138, dated and 
received on November 4, 2008, at a Travel Board hearing 
conducted that same date, the Board failed to provide 
Paralyzed Veterans of America Appellate Services Office an 
opportunity to review the Veteran's claims folders prior to 
issuing a decision in this appeal dated January 23, 2009.

Accordingly, the January 23, 2009 Board decision addressing 
the issues of entitlement to service connection for residuals 
of a spinal cord injury, residuals of a left hip injury, 
residuals of a bilateral knee injury, residuals of a right 
shoulder injury, residuals of a right elbow injury, and 
residuals of a left ankle injury, is vacated.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


